DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as recited in an amendment filed on March 16, 2021, were previously subject to a final office action filed on May 7, 2021 (the “May 7, 2021 Final Office Action”).  On November 8, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant: (1) further amended claims 1-19; (2) canceled claim 20; and (3) added new claim 21 (the “November 8, 2021 RCE”).  Claims 1-19 and 21, as recited in the November 8, 2021 RCE, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 102
Applicant’s arguments, see Applicant’s Remarks, p. 7, filed November 8, 2021, with respect to rejections of claims 19 and 20 under 35 U.S.C. §§ 102(a)(1) and (a)(2) as being anticipated by Shakil et al. (Pub. No. US 2014/0222526), have been fully considered but they are not persuasive.  Specifically, Applicant argues that Shakil fails to disclose or suggest “medical multimedia data generated based on a first interpretation via the sensor assembly” and “feedback data generated based on a second interpretation via the third party device, the feedback data created by the third party device and/or captured using one or more user input devices associated with the third party device”, as amended into independent claim 1 and similarly amended into independent claims 10 and 19.  Examiner respectfully disagrees.
e.g., based on a person’s understanding of the data that is being observed), Shakil explicitly teaches the limitations directed to: “medical multimedia data generated based on a first interpretation via the sensor assembly” and “feedback data generated based on a second interpretation via the third party device, the feedback data created by the third party device and/or captured using one or more user input devices associated with the third party device.”  For example, paragraph [0060] in Shakil discloses that Block S250 can include automatically or, upon command by the provider, drawing attention to portions of the communication (e.g., portions of increased concern due to uncertainty or clinical significance) (i.e., capturing the medical multimedia data based on a first interpretation via the sensor assembly, wherein the first interpretation is the provider’s command to draw attention to portions of the communication) for review by the provider.  Further, paragraph [0031] discloses a scribe cockpit 120 which functions to transmit information from a set of interactions between the provider and a patient to a scribe.  As such, the scribe cockpit 120 enables a scribe to receive information from interactions between a patient and the provider, which can be used to provide guidance and/or feedback to the provider (i.e., the scribe generates feedback data using their remote third party device based off the medical multimedia data that is received from the provider’s smartglasses).
Further, paragraph [0033] in Shakil discloses that the scribe cockpit interface 122 preferably also couples to a scribe input module that allows a scribe to input data and/or any other suitable information derived from the set of interactions between the provider and the patient.  Preferably, the scribe input module includes a touch input device (e.g., a keyboard, a keypad, a mouse, a track pad, a touch screen, a pointing stick, foot pedal, gesture detection module, etc.), and can additionally or alternatively include an audio input device (e.g., a microphone, a microphone system configured to distinguish audio information sources) and/or a visual input device (e.g., a camera, a set of cameras) (i.e., different examples of input devices and input methods associated with the third party device for the third party to generate the feedback data).  Paragraph [0036] in Shakil teaches that any suitable additional entity/entities can benefit from the scribe software module 128, such as a consultant invited to participate in a provider-patient i.e., generating feedback based off the medical multimedia data that is received from the provider’s smartglasses, where the feedback data is based on the second interpretation from the consultant via the consultant’s third party device); an instructor invited to instruct the provider (e.g., a trainee) needing supervision or guidance in assessing patient condition(s)/treating the patient (i.e., generating feedback based off the medical multimedia data that is received from the provider’s smartglasses); a consulting healthcare professional also providing care to the patient (i.e., generating feedback based off the medical multimedia data that is received from the provider’s smartglasses), and any other suitable entity.  Therefore, Shakil explicitly discloses the limitations directed: “medical multimedia data generated based on a first interpretation via the sensor assembly” and “feedback data generated based on a second interpretation via the third party device, the feedback data created by the third party device and/or captured using one or more user input devices associated with the third party device”, in the aforementioned paragraphs.
Examiner suggests that Applicant consider amending the claims further, or scheduling an interview to discuss the claims further.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, p. 8, filed November 8, 2021, with respect to rejections of claims 1-18 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by:
- Shakil et al. (Pub. No. US 2014/0222526).

Regarding claim 19,
		- Shakil discloses:
			- one or more tangible non-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, the computer process comprising (Shakil, paragraph [0064]; Paragraph [0064] discloses that the various processes of the method are embodied and implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions (i.e., one or more tangible non-transitory computer-readable storage media storing computer-executable instructions).  The instructions are preferably executed by computer-executable components preferably i.e., a processor that executes the computer-executable instructions on a computer system).  The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device (e.g., examples of memory) (i.e., examples of non-transitory computer-readable storage media).):
				- obtaining medical multimedia data, the medical multimedia data captured by a sensor assembly of smartglasses in connection with a medical procedure, the medical multimedia data captured based on a first interpretation via the sensor assembly (Shakil, paragraphs [0018], [0019], [0024], [0025], and [0060]; Paragraph [0024] discloses that the computing device 600 can be a wearable head-mounted computing device 602, such as VUZIX M100 video eyewear device, Google Glass, Looxcie wearable camera device, a virtual reality headset (e.g., Oculus Rift), and/or any other similar head-mounted display device or wearable augmented reality device (i.e., the computing devices are smartglasses).  Paragraph [0025] discloses that the computing device 600 also includes an on-board computing system 618, a video camera 620 (i.e., the smartglasses include a camera), a sensor 622 (i.e., the smartglasses include a sensor assembly), and a finger-operable touch pad 624.  Paragraph [0025] further discloses that the computing device 600 includes a video camera 620 (i.e., a camera) for capturing images at various resolutions or at different frame rates, and may capture at least a portion of the real-world view perceived by the user.  Paragraphs [0018] and [0019] disclose that these interactions may be interactions between a medical provider and a patient, including conversations between the provider and the patient, wherein the patient provides symptoms, progress, concerns, medication information, allergy information, insurance information, and/or any other suitable health-related information to the provider; transactions wherein the patient provides demographic and/or family history information to the provider; interactions wherein the provider facilitates performance or acquisition of lab tests for the patient; interactions wherein the provider generates image data (e.g., from x-rays, MRIs, CT scanning, ultrasound scanning, etc.) from the patient; interactions wherein the provider generates other health metric data (e.g., cardiology-related data, respiratory data) from the patient; and/or any other suitable interaction between Shakil, paragraph [0018]); an interactive session wherein the provider is examining the patient in a clinical setting or in the examining room of an office or other healthcare facility and eliciting information from the patient by questioning the patient; interactions in a hospital emergency room; interactions in an operating suite where the patient is unconscious; and interactions in a patient’s home, research setting, etc. (see Shakil, paragraph [0019]) (i.e., examples showing that camera in the sensor assembly is used to capture medical multimedia data in connection with a medical procedure).  Paragraph [0060] discloses that Block S250 can include automatically or, upon command by the provider, drawing attention to portions of the communication (e.g., portions of increased concern due to uncertainty or clinical significance) (i.e., capturing the medical multimedia data based on a first interpretation via the sensor assembly, wherein the first interpretation is the provider’s command to draw attention to portions of the communication) for review by the provider.);
				- outputting the medical multimedia data for display using a display device of the smartglasses having a transparent lens, the medical multimedia data superimposed over a real-world view through the transparent lens (Shakil, paragraph [0020]; Paragraph [0020] discloses that the computing device 600 includes a display 112, where the display 112 can be an optical see-through display, an optical see-around display, or a video see-through display (i.e., the smartglasses’ display may be a transparent lens).  Paragraph [0024] discloses that any of the lens elements 610, 612 can be formed of any material (e.g., polycarbonate, CR-39, TRIVEX) that can suitably display a projected image or graphic.  Each lens element 610, 612 can also be sufficiently transparent to allow a user to see through the lens element (i.e., the smartglasses’ lens is transparent).  Thus, combining displaying capabilities and transparency can facilitate an augmented reality or heads-up display wherein a projected image or graphic is superimposed over a real-world view as perceived by the user through the lens elements 610, 612 (i.e., the lens displays data that is captured by the camera, and the data is super-imposed over a real-world view of the transparent lens).);
- transmitting the medical multimedia data to a third party device based on a first interpretation via the sensor assembly (Shakil, paragraphs [0021], [0036], and [0061], i.e., transmitting the medical multimedia data to a third party device).  Paragraph [0036] discloses that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., transmitting the medical multimedia data to a third party device).  Paragraph [0061] also discloses that Block S260 [in FIG. 12] can include transmitting at least one of the request, the video stream, and the audio stream to a consultant, which enables the consultant to observe an aspect of a provider-patient interaction from the point of view of the provider (i.e., transmitting the medical multimedia data to a third party device).);
- obtaining feedback data associated with the medical multimedia data, the feedback data based on a second interpretation via the third party device, the feedback data created by the third party device and/or captured using one or more user input devices of the third party device, the feedback data incorporated into the medical multimedia data (Shakil, paragraphs [0031], [0033], [0036] and [0061]; Paragraph [0031] discloses a scribe cockpit 120 which functions to transmit information from a set of interactions between the provider and a patient to a scribe.  As such, the scribe cockpit 120 enables a scribe to receive information from interactions between a patient and the provider, which can be used to provide guidance and/or feedback to the provider (i.e., the scribe generates feedback data using their remote third party device based off the medical multimedia data that is received from the provider’s smartglasses).  Paragraph [0033] discloses that the scribe cockpit interface 122 preferably also couples to a scribe input module that allows a scribe to input data and/or any other suitable information derived from the set of interactions between the provider and the patient.  Preferably, the scribe input module includes a touch input device (e.g., a keyboard, a keypad, a mouse, a track pad, a touch screen, a pointing stick, foot pedal, gesture detection module, etc.), and can i.e., different examples of input devices and input methods associated with the third party device for the third party to generate the feedback data). As such, the scribe input module provides a tool that enables the scribe to document important aspects of the set of interactions between the provider and the patient.  Paragraph [0036] discloses that any suitable additional entity/entities can benefit from the scribe software module 128, such as a consultant invited to participate in a provider-patient interaction to provide a second opinion to the patient and/or the provider (i.e., generating feedback that is incorporated into the medical multimedia data that is received from the provider’s smartglasses); an instructor invited to instruct the provider (e.g., a trainee) needing supervision or guidance in assessing patient condition(s)/treating the patient (i.e., generating feedback that is incorporated into the medical multimedia data that is received from the provider’s smartglasses); a consulting healthcare professional also providing care to the patient (i.e., generating feedback that is incorporated into the medical multimedia data that is received from the provider’s smartglasses), and any other suitable entity.  Paragraph [0061] also discloses that upon transmission, Block S260 can then include receiving feedback from the consultant regarding a condition of the patient, as observed in the transmission to the consultant (e.g., the consultant can be a dermatologist observing and responding to a skin condition of the patient) (i.e., a consultant generates feedback data using their remote third party device based off the medical multimedia data that is received from the provider’s smartglasses and the feedback data is based on the consultant’s interpretation of the patient’s condition based on the consultant’s observation of the transmission).); and
- outputting the feedback data incorporated with the medical multimedia data for display using the display device of the smartglasses (Shakil, paragraphs [0024], [0029], [0058], and [0061], Block S250 in FIG. 12; Paragraph [0029] discloses the concierge software module 118 can allow a provider to summon specific information (e.g., white blood cell count, CXR results, pulmonary function test results, etc.) pertaining to the patient, as shown in FIG. 10, and to receive i.e., receiving feedback data from a third party).  In variations, the response can be provided and/or rendered at a display of a computing device 600 accessible by the provider during interactions with the patient, and/or during review of content generated by the scribe (i.e., providing the feedback data to the display of the provider’s smartglasses).  Paragraph [0058] discloses that Block S250 [in Figure 12] recites: providing a user interface including a review module configured to receive an input from the provider for review of the communication, thereby augmenting performance of the provider.  Block S250 functions to enable verification of content generated by the scribe, in response to requests of the provider and/or in response to the set of interactions between the provider and the patient.  The review module can be implemented using embodiments of the mobile provider interface and/or the provider workstation as described in Section 1 above, such that the provider can review content generated by the scribe(s) during interactions with the patient and/or after interactions with the patient.  As such, the user interface can incorporate a display configured to present information to the provider, and an input module (e.g., keyboard, mouse, touchpad, touchscreen, voice command module, etc.) configured to receive inputs from the provider for review of content.  Paragraph [0058] also discloses that the review can thus be used to increase the quality of content generated for a patient, to provide feedback to the scribe generating the content (e.g., in order to improve the performance of the scribe in generating future content), and/or to provide feedback to the provider (i.e., providing the feedback data to the provider’s smartglasses).  Paragraph [0061] discloses that the feedback can be received at an embodiment of the provider workstation and/or the mobile provider interface (i.e., displaying the feedback from the third party device on the provider’s smartglasses display).  Paragraph [0024] discloses that combining displaying capabilities and transparency can facilitate an augmented reality or heads-up display wherein a projected image or graphic is superimposed over a real-world view as perceived by the user through the lens elements 610, 612 (i.e., the feedback data that is received from third party devices may be displayed on the transparent lens of the provider’s smartglasses and super-imposed over the real-world view of the provider during patient encounters).).

claim 21,
		- Shakil discloses the limitations of claim 19 (which claim 21 depends on), as described above.
		- Shakil further discloses a one or more non-transitory computer-readable storage media, wherein:
			- the feedback data is captured using one or more input devices associated with the third party device (Shakil, paragraph [0033]; Paragraph [0033] discloses that the scribe cockpit interface 122 (i.e., the third party device) preferably also couples to a scribe input module that allows a scribe to input data and/or any other suitable information derived from the set of interactions between the provider and the patient.  Preferably, the scribe input module includes a touch input device (e.g., a keyboard, a keypad, a mouse, a track pad, a touch screen, a pointing stick, foot pedal, gesture detection module, etc.), and can additionally or alternatively include an audio input device (e.g., a microphone, a microphone system configured to distinguish audio information sources) and/or a visual input device (e.g., a camera, a set of cameras) (i.e., different examples of input devices and input methods associated with the third party device for the third party to generate the feedback data);
			- the medical multimedia data includes a video (Shakil, paragraph [0032]; Paragraph [0032] discloses that the scribe cockpit interface 122 preferably couples to a display and a speaker, in order to transmit video and audio streams from provider-patient interactions (i.e., the medical multimedia data includes a video); however, in some variations, the scribe cockpit interface 122 can couple to one of a display and a speaker in order to transmit video or audio streams to the scribe (i.e., the medical multimedia data includes a video).);
			- the feedback data includes an annotation received via one or more inputs to a user interface of the third party device (Shakil, paragraph [0057]; Paragraph [0057] discloses that the communication(s) (i.e., the feedback data) can be annotated with notes provided by the scribe (e.g., annotations regarding confidence in the accuracy of information documented by the scribe, annotations to i.e., the feedback data includes an annotation received from the third party device).);
				- the annotation is within the video to indicate a portion of the video (Shakil, paragraphs [0056] and [0057]; Paragraph [0056] discloses that the communication is preferably transmitted directly to the provider in real time (e.g., by way of the computing device worn by the provider) at the mobile provider interface, such that the provider can efficiently interact with the patient (i.e., the annotations are sent to the provider in real time).  With regard to summaries and/or detailed descriptions of aspects of the set of interactions between the provider and the patient, the communication is preferably transmitted to the provider at the provider workstation, and can additionally or alternatively be transmitted to the provider at a computing device worn by the provider, by way of the mobile provider interface (i.e., the annotations may be displayed on the smartglasses’ display worn by the provider while the smartglasses are transmitting the live video of the encounter to the third party).  The communication is preferably transmitted and rendered in a visual format, including text and/or images configured to be viewed at a display accessible to the provider.  Paragraph [0057] discloses that the annotations may be annotations to highlight pertinent portions of the set of interactions (i.e., the annotations are within the video to indicate a pertinent portion of the video).); and
- the annotation is an instruction corresponding to the medical procedure to a first user of the smartglasses from a second user of the third party device (Shakil, paragraph [0036]; Paragraph [0036] discloses that any suitable additional entity/entities can benefit from the scribe software module 128, such as a consultant invited to participate in a provider-patient interaction to provide a second opinion to the patient and/or the provider, an instructor invited to instruct the provider (e.g., a trainee) needing supervision or guidance in assessing patient condition(s)/treating the patient (i.e., the annotations may be instructions from a trainer or supervisor and correspond to a medical procedure), a student who is authorized to witness the provider-patient interaction as part of an instruction experience, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Shakil et al. (Pub. No. US 2014/0222526); in view of:
- Doo et al. (Pub. No. US 2017/0042631).

	Regarding claims 1 and 10,
		- Shakil teaches:
			- a healthcare delivery system comprising (as described in claim 1) (Shakil, paragraph [0015]; Paragraph [0015] teaches an embodiment of a system 100 for augmenting performance of a provider.):
a method to provide remote medical care, the method comprising (as described in claim 10) (Shakil, paragraph [0045]; Paragraph [0045] teaches a method 200 for augmenting performance of a provider.):
				- a sensor assembly of smartglasses, the sensor assembly including a camera configured to capture medical multimedia data corresponding to a medical procedure, the medical multimedia data captured based on a first interpretation via the sensor assembly (as described in claim 1); and capturing medical multimedia data, the medical multimedia data captured by a sensor assembly of smartglasses in connection with a medical procedure (Shakil, paragraphs [0018], [0019], [0024], [0025] and [0060]; Paragraph [0024] teaches that the computing device 600 can be a wearable head-mounted computing device 602, such as VUZIX M100 video eyewear device, Google Glass, Looxcie wearable camera device, a virtual reality headset (e.g., Oculus Rift), and/or any other similar head-mounted display device or wearable augmented reality device (i.e., the computing devices are smartglasses).  Paragraph [0025] teaches that the computing device 600 also includes an on-board computing system 618, a video camera 620 (i.e., the smartglasses include a camera), a sensor 622 (i.e., the smartglasses include a sensor assembly), and a finger-operable touch pad 624.  Paragraph [0025] further teaches that the computing device 600 includes a video camera 620 (i.e., a camera) for capturing images at various resolutions or at different frame rates, and may capture at least a portion of the real-world view perceived by the user.  Paragraphs [0018] and [0019] teach that these interactions may be interactions between a medical provider and a patient, including conversations between the provider and the patient, wherein the patient provides symptoms, progress, concerns, medication information, allergy information, insurance information, and/or any other suitable health-related information to the provider; transactions wherein the patient provides demographic and/or family history information to the provider; interactions wherein the provider facilitates performance or acquisition of lab tests for the patient; interactions wherein the provider generates image data (e.g., from x-rays, MRIs, CT scanning, ultrasound scanning, etc.) from the patient; interactions wherein the provider generates other health metric data (e.g., cardiology-related data, respiratory data) from the patient; and/or Shakil, paragraph [0018]); an interactive session wherein the provider is examining the patient in a clinical setting or in the examining room of an office or other healthcare facility and eliciting information from the patient by questioning the patient; interactions in a hospital emergency room; interactions in an operating suite where the patient is unconscious; and interactions in a patient’s home, research setting, etc. (see Shakil, paragraph [0019]) (i.e., examples showing that the captured medical multimedia data is medical multimedia in connection with a medical procedure).  Paragraph [0060] discloses that Block S250 can include automatically or, upon command by the provider, drawing attention to portions of the communication (e.g., portions of increased concern due to uncertainty or clinical significance) (i.e., capturing the medical multimedia data based on a first interpretation via the sensor assembly, wherein the first interpretation is the provider’s command to draw attention to portions of the communication) for review by the provider.);
				- a display device of the smartglasses having a transparent lens (as described in claim 1); and displaying the medical multimedia data using a display device of the smartglasses having a transparent lens, the medical multimedia data superimposed over a real-world view through the transparent lens (as described in claim 10) (Shakil, paragraph [0020]; Paragraph [0020] teaches that the computing device 600 includes a display 112, where the display 112 can be an optical see-through display, an optical see-around display, or a video see-through display (i.e., the smartglasses’ display may be a transparent lens).  Paragraph [0024] teaches that any of the lens elements 610, 612 can be formed of any material (e.g., polycarbonate, CR-39, TRIVEX) that can suitably display a projected image or graphic.  Each lens element 610, 612 can also be sufficiently transparent to allow a user to see through the lens element (i.e., the smartglasses’ lens is transparent).  Thus, combining displaying capabilities and transparency can facilitate an augmented reality or heads-up display wherein a projected image or graphic is superimposed over a real-world view as perceived by the user through the lens elements 610, 612 (i.e., the lens displays data that is captured by the camera, and the data is super-imposed over a real-world view of the transparent lens).);
transmitting the medical multimedia data to a third party device in response to the one or more input commands (as described in claim 10) (Shakil, paragraphs [0021], [0036], and [0061], Block S260 in FIG. 12; Paragraph [0021] teaches that the computing device 600 preferably enables transmission of data generated using the computing device 600 by way of a communication link 410 (e.g., a wired connection, a wireless connection) that can be configured to communicate with a remote device (i.e., transmitting the medical multimedia data to a third party device).  Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., transmitting the medical multimedia data to a third party device).  Paragraph [0061] also teaches that Block S260 [in FIG. 12] can include transmitting at least one of the request, the video stream, and the audio stream to a consultant, which enables the consultant to observe an aspect of a provider-patient interaction from the point of view of the provider (i.e., transmitting the medical multimedia data to a third party device).);
				- a third party device in communication with the smartglasses over a network, the third party device configured to generate feedback data associated with a portion of the medical multimedia data, the feedback data generated based on a second interpretation via the third party device, the feedback data created by the third party device and/or captured using one or more input devices associated with the third party device (as described in claim 1); and obtaining feedback data associated with the medical multimedia data, the feedback data based on a second interpretation via the third party device, the feedback data created by the third party device and/or captured using one or more user input devices of the third party device, the feedback data incorporated into the medical multimedia data (as described in claim 10) (Shakil, paragraphs [0031], [0033], [0036] and [0061];  Paragraph [0031] teaches a scribe cockpit 120 which functions to transmit information from a set of interactions between the provider and a patient to a scribe.  As such, the scribe cockpit 120 enables a scribe to receive information from interactions between a patient and the provider, i.e., the scribe generates feedback data using their remote third party device based off the medical multimedia data that is received from the provider’s smartglasses).  Paragraph [0033] teaches that the scribe cockpit interface 122 preferably also couples to a scribe input module that allows a scribe to input data and/or any other suitable information derived from the set of interactions between the provider and the patient. Preferably, the scribe input module includes a touch input device (e.g., a keyboard, a keypad, a mouse, a track pad, a touch screen, a pointing stick, foot pedal, gesture detection module, etc.), and can additionally or alternatively include an audio input device (e.g., a microphone, a microphone system configured to distinguish audio information sources) and/or a visual input device (e.g., a camera, a set of cameras) (i.e., different examples of input devices and input methods associated with the third party device for the third party to generate the feedback data). As such, the scribe input module provides a tool that enables the scribe to document important aspects of the set of interactions between the provider and the patient.  Paragraph [0036] teaches that any suitable additional entity/entities can benefit from the scribe software module 128, such as a consultant invited to participate in a provider-patient interaction to provide a second opinion to the patient and/or the provider (i.e., generating feedback based off the medical multimedia data that is received from the provider’s smartglasses, where the feedback data is based on the second interpretation from the consultant via the consultant’s third party device); an instructor invited to instruct the provider (e.g., a trainee) needing supervision or guidance in assessing patient condition(s)/treating the patient (i.e., generating feedback based off the medical multimedia data that is received from the provider’s smartglasses); a consulting healthcare professional also providing care to the patient (i.e., generating feedback based off the medical multimedia data that is received from the provider’s smartglasses), and any other suitable entity.  Paragraph [0061] also teaches that upon transmission, Block S260 can then include receiving feedback from the consultant regarding a condition of the patient, as observed in the transmission to the consultant (e.g., the consultant can be a dermatologist observing and responding to a skin condition of the patient) (i.e., a consultant generates feedback data using their remote third party device based off the medical multimedia data that is received from the provider’s smartglasses, where the feedback data is based on the second interpretation from the consultant via the consultant’s third party device).); and
				- the smartglasses configured to receive the feedback data from the third party device, the display device configured to display the feedback data incorporated with the portion of the medical multimedia data superimposed over a real-world view through the transparent lens (as described in claim 1); and displaying the feedback data incorporated with the medical multimedia data using the display device of the smartglasses (as described in claim 10) (Shakil, paragraphs [0024], [0029], [0058], and [0061], Block S250 in FIG. 12; Paragraph [0029] teaches the concierge software module 118 can allow a provider to summon specific information (e.g., white blood cell count, CXR results, pulmonary function test results, etc.) pertaining to the patient, as shown in FIG. 10, and to receive a response (e.g., test results, cell counts, images, etc.) that satisfies the provider’s request (i.e., receiving feedback data from a third party).  In variations, the response can be provided and/or rendered at a display of a computing device 600 accessible by the provider during interactions with the patient, and/or during review of content generated by the scribe (i.e., providing the feedback data to the display of the provider’s smartglasses – see FIG. 1 where reference number 600 is the smartglasses worn by the provider that is interacting with the patient).  Paragraph [0058] teaches that Block S250 [in Figure 12] recites: providing a user interface including a review module configured to receive an input from the provider for review of the communication, thereby augmenting performance of the provider.  Block S250 functions to enable verification of content generated by the scribe, in response to requests of the provider and/or in response to the set of interactions between the provider and the patient.  The review module can be implemented using embodiments of the mobile provider interface and/or the provider workstation as described in Section 1 above, such that the provider can review content generated by the scribe(s) during interactions with the patient and/or after interactions with the patient.  As such, the user interface can incorporate a display configured to present information to the provider, and an input module (e.g., keyboard, mouse, touchpad, touchscreen, voice command module, etc.) configured to receive inputs from the provider for review of content.  Paragraph [0058] also teaches that the review can thus be used to i.e., providing the feedback data to the provider’s smartglasses).  Paragraph [0061] teaches that the feedback can be received at an embodiment of the provider workstation and/or the mobile provider interface (i.e., displaying the feedback from the third party device on the provider’s smartglasses display).  Paragraph [0024] teaches that combining displaying capabilities and transparency can facilitate an augmented reality or heads-up display wherein a projected image or graphic is superimposed over a real-world view as perceived by the user through the lens elements 610, 612 (i.e., the feedback data that is received from third party devices may be displayed on the transparent lens of the provider’s smartglasses and super-imposed over the real-world view of the provider during patient encounters).).
- Shakil does not explicitly teach a system and method, comprising:
	- a sensor assembly of smartglasses configured for manipulation of the multimedia data in space (as described in claim 1); and capturing a manipulation of the medical multimedia data in space using the sensor assembly, the manipulation providing one or more input commands (as described in claim 10).
- However, in analogous art of medical systems and methods which utilize wearable medical computing devices, Doo teaches a system and method, comprising:
			- a sensor assembly of smartglasses configured for manipulation of the multimedia data in space (as described in claim 1); and capturing a manipulation of the medical multimedia data in space using the sensor assembly, the manipulation providing one or more input commands (as described in claim 10) (Doo, paragraphs [0037], [0043], and [0045]; Paragraph [0043] teaches that the intra-operative medical image viewing system 34 includes an image control unit configured to control the display 30 to modify the mage 132 overlaid on the patient 28 by at least one of panning, zooming, and rotating the image 132, as well as tilting, key-stoning, half-toning, texturing, wrapping or other image manipulation techniques (i.e., capturing a manipulation of the medical multimedia data in space).  Paragraph [0045] teaches that in response to the image control input by the surgeon 26 (i.e., providing one or more input commands), the respective peripheral 40 generates an image control signal.  The image control input can be representative of a desire by the surgeon 26 to modify the image 132 exhibited by the display 30 (i.e., the input commands may be for manipulating the displayed medical multimedia data).  Paragraph [0037] teaches that a system that has a plurality of interface modalities for image control is beneficial, because such systems are more intuitive for medical practitioners to use because the medical practitioner can choose the user-interface modality that is most intuitive to him/her.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods which utilize wearable medical computing devices at the time of the effective filing date of the claimed invention to modify the system and method for augmenting healthcare-provider performance taught by Shakil, to incorporate a step and feature directed to enabling manipulation commands for manipulating the captured data, as taught by Doo, in order to make medical systems more intuitive for medical practitioners to use.  For example, Doo teaches that systems with a plurality of interface modalities for image capturing are beneficial, because the medical practitioner can choose the user-interface modality that is most intuitive to him or her. See Doo, paragraph [0037]; see also MPEP § 2143 G.

	Regarding claims 2 and 14,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 10 (which claim 14 depends on), as described above.
		- Shakil further teaches a system and method, wherein:
			- the sensor assembly includes a microphone, and the camera is configured to capture the medical multimedia data in response to a verbal command received at the microphone (as described in claim 2); and the sensor assembly comprises a microphone and a camera, the medical multimedia data captured by the camera in response to a verbal command received at the microphone (as described in claim 14) (Shakil, paragraphs [0020], [0022], [0047], and [0048]; Paragraph [0022] teaches that the computing device 600 preferably allows the provider to use both of his/her hands freely (i.e., the wearable computing device is a hands free device), and preferably allows the provider to remain substantially mobile during his/her day-to-day operations.  Paragraph [0020] teaches that the computing device 600 (i.e., the smartglasses) includes an optical sensor (i.e., a camera) and an audio sensor (i.e., a microphone), and paragraph [0047] teaches that the provider’s requests [which are transmitted to the scribe cockpit] are derived from the audio sensor and optical sensor (i.e., the camera and the microphone).  Paragraph [0048] teaches that at Block S210, the request can be received from a provider who is wearing a computing device (e.g., Google Glass) (i.e., the smartglasses) capable of receiving audio and video signals from the point of view of the provider, and capable of transmitting audio and video streams at a mobile provider interface to a scribe cockpit.  Further, in one specific example, the provider can interface with the computing device verbally (e.g., by speaking a predetermined phrase) (i.e., the medical multimedia data is captured by the camera in response to verbal commands from the provider).).
	The motivation and rationale to modify the system and method for augmenting healthcare-provider performance taught by Shakil, in view of Doo, described in the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 3 and 15,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 10 (which claim 15 depends on), as described above.
		- While Shakil discloses a system and method, comprising a wearable computing device with gesture detection features (see Shakil, paragraph [0023], where the computing device 600 is Shakil does not explicitly teach a system and method, wherein:
			- the captured is configured to capture the medical multimedia data in response to one or more gestures of a medical practitioner wearing the smartglasses (as described in claim 3); and the manipulation of the medical multimedia data includes one or more gestures of a medical practitioner wearing the smartglasses (as described in claim 15).
		- However, in analogous art of medical systems and methods which utilize wearable medical computing devices, Doo teaches a system and method, wherein:
			- the captured is configured to capture the medical multimedia data in response to one or more gestures of a medical practitioner wearing the smartglasses (as described in claim 3); and the manipulation of the medical multimedia data includes one or more gestures of a medical practitioner wearing the smartglasses (as described in claim 15) (Doo, paragraphs [0037], [0044], and [0047]; Paragraph [0047] teaches that the head mountable unit can include one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., all being part of “a sensor assembly”).  Paragraph [0044] teaches that system includes several peripheral devices (including the one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., the sensor assembly) which allow the surgeon to communicate image control inputs to the image control unit (i.e., input from the surgeon for capturing medical multimedia data by the camera of the head mountable unit).  Examples of communication includes, a hand gesture executed by the surgeon and captured by the camera or motion-capture sensor, eye movements by the surgeon detected by the eye tracker, a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment (i.e., examples of gesture input made by the medical practitioner).  Paragraph [0037] teaches that a system that has a plurality of interface modalities for image control is beneficial, because such systems are more intuitive for medical practitioners to use because the medical practitioner can choose the user-interface modality that is most intuitive to him/her.).
Shakil, as modified in view of Doo, to incorporate a step and feature directed to enabling image capturing with gesture input, as taught by Doo, in order to make medical systems more intuitive for medical practitioners to use.  For example, Doo teaches that systems with a plurality of interface modalities for image capturing are beneficial, because the medical practitioner can choose the user-interface modality that is most intuitive to him or her. See Doo, paragraph [0037]; see also MPEP § 2143 G.

	Regarding claim 4,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of claim 1 (which claim 4 depends on) as described above.
		- Shakil further teaches a system, wherein:
- the feedback data is captured using one or more user input devices associated with the third party device (Shakil, paragraph [0033]; Paragraph [0033] teaches that the scribe cockpit interface 122 (i.e., the third party device) preferably also couples to a scribe input module that allows a scribe to input data and/or any other suitable information derived from the set of interactions between the provider and the patient.  Preferably, the scribe input module includes a touch input device (e.g., a keyboard, a keypad, a mouse, a track pad, a touch screen, a pointing stick, foot pedal, gesture detection module, etc.), and can additionally or alternatively include an audio input device (e.g., a microphone, a microphone system configured to distinguish audio information sources) and/or a visual input device (e.g., a camera, a set of cameras) (i.e., different examples of input devices and input methods associated with the third party device for the third party to generate the feedback data);
			- the portion of the medical multimedia data includes a video (Shakil, paragraph [0032]; Paragraph [0032] teaches that the scribe cockpit interface 122 preferably couples to a i.e., the medical multimedia data includes a video); however, in some variations, the scribe cockpit interface 122 can couple to one of a display and a speaker in order to transmit video or audio streams to the scribe (i.e., the medical multimedia data includes a video).);
			- the feedback data includes an annotation received via one or more inputs to a user interface of the third party device (Shakil, paragraph [0057]; Paragraph [0057] teaches that the communication(s) (i.e., the feedback data) can be annotated with notes provided by the scribe (e.g., annotations regarding confidence in the accuracy of information documented by the scribe, annotations to highlight pertinent portions of the set of interactions, etc. (i.e., the feedback data includes an annotation received from the third party device).);
				- the annotation is within the video to indicate a portion of the video (Shakil, paragraphs [0056] and [0057]; Paragraph [0056] teaches that the communication is preferably transmitted directly to the provider in real time (e.g., by way of the computing device worn by the provider) at the mobile provider interface, such that the provider can efficiently interact with the patient (i.e., the annotations are sent to the provider in real time).  With regard to summaries and/or detailed descriptions of aspects of the set of interactions between the provider and the patient, the communication is preferably transmitted to the provider at the provider workstation, and can additionally or alternatively be transmitted to the provider at a computing device worn by the provider, by way of the mobile provider interface (i.e., the annotations may be displayed on the smartglasses’ display worn by the provider while the smartglasses are transmitting the live video of the encounter to the third party).  The communication is preferably transmitted and rendered in a visual format, including text and/or images configured to be viewed at a display accessible to the provider.  Paragraph [0057] discloses that the annotations may be annotations to highlight pertinent portions of the set of interactions (i.e., the annotations are within the video to indicate a pertinent portion of the video).); and
- the annotation is an instruction corresponding to the medical procedure to a first user of the smartglasses from a second user of the third party device (Shakil, paragraph i.e., the annotations may be instructions from a trainer or supervisor and correspond to a medical procedure), a student who is authorized to witness the provider-patient interaction as part of an instruction experience, etc.).
	The motivation and rationale to modify the system for augmenting healthcare-provider performance taught by Shakil, in view of Doo, described in the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 5,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Shakil further teaches a system, wherein:
			- at least one of the medical multimedia data or the feedback data is encrypted during transmission (Shakil, paragraph [0017]; Paragraph [0017] teaches that preferably, stringent security provisions are incorporated into the system 100 and/or implemented by the system 100, according to federal regulations and/or any other suitable regulations.  Paragraph [0017] further teaches that example security provisions can include encryption over-the-wire (“in transit”) (i.e., transmissions, including the medical multimedia data and the feedback data described in Shakil are encrypted during transit).).
	The motivation and rationale to modify the system for augmenting healthcare-provider performance taught by Shakil, in view of Doo, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 7 and 17,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of: claim 1 (which claim 7 depends on); and claim 10 (which claim 17 depends on), as described above.
		- Shakil further teaches a system and method, wherein:
			- the feedback data is pushed to the smartglasses for display on the display device of the smartglasses upon receipt at the server from the third party device and without additional input from a medical practitioner smartglasses (as described in claim 7); and the feedback data is obtained over a network and is automatically pushed to the smartglasses (as described in claim 17) (Shakil, paragraphs [0057] and [0062]; Paragraph [0062] teaches that the method 200 can further include Block S270, which recites: automatically affecting an environment of the provider, during the set of interactions with the patient, based upon at least one of the request and the communication, as mediated by the scribe.  Further, paragraph [0062] teaches the module can include a screen configured to present a rendering of visual data upon request by the scribe (i.e., the feedback data is presented automatically when the scribe at the third party device transmits the data to the provider).  Also, paragraph [0057] teaches that in variations involving request to document an aspect of a provider-patient interaction, the provider can further receive an indication in real-time of the documentation (e.g., the provider can see text creation performed by the scribe, in relation to the interaction, in real time at a display of the computing device) (i.e., automatically pushing the feedback data from the third party to the display of the wearable computing device worn by the provider).).
	The motivation and rationale to modify the system and method for augmenting healthcare-provider performance taught by Shakil, in view of Doo, described in the obviousness rejections of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 8,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
		- Shakil further teaches a system, wherein:
- the third party device is a mobile computing device, comprising (Shakil, paragraph [0021]; Paragraph [0021] discloses that the remote device configured to communicate with the computing device 600 by the communication link 410 can include any suitable device or transmitter including a laptop computer, a mobile telephone, tablet computing device (i.e., examples of mobile computing devices), or server, etc., that is configured to transmit data to the computing device 600.):
				- a display displaying the feedback data and the portion of the medical multimedia data simultaneously (Shakil, paragraphs [0024], [0029], and [0061], Block S250 in FIG. 12; Paragraph [0029] teaches the concierge software module 118 can allow a provider to summon specific information (e.g., white blood cell count, CXR results, pulmonary function test results, etc.) pertaining to the patient, as shown in FIG. 10, and to receive a response (e.g., test results, cell counts, images, etc.) that satisfies the provider’s request (i.e., receiving feedback data from a third party).  In variations, the response can be provided and/or rendered at a display of a computing device 600 accessible by the provider during interactions with the patient, and/or during review of content generated by the scribe (i.e., providing the feedback data to the display of the provider’s smartglasses simultaneously while the provider is viewing the video from the smartglasses during the patient encounter).  Paragraph [0061] teaches that the feedback can be received at an embodiment of the provider workstation and/or the mobile provider interface (i.e., displaying the feedback from the third party device on the provider’s smartglasses display).  Paragraph [0024] teaches that combining displaying capabilities and transparency can facilitate an augmented reality or heads-up display wherein a projected image or graphic is superimposed over a real-world view as perceived by the user through the lens elements 610, 612 (i.e., the feedback data that is received from third party devices may be displayed on the transparent lens of the provider’s smartglasses and simultaneously super-imposed over the real-world view of the provider during patient encounters).).
	The motivation and rationale to modify the system for augmenting healthcare-provider performance taught by Shakil, in view of Doo, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 9 and 18,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of: claim 1 (which claim 9 depends on); and claim 10 (which claim 18 depends on), as described above.
		- Shakil further teaches a system and method, wherein:
			- the feedback data and the portion of the medical multimedia data are displayed simultaneously on the smartglasses (as described in claim 9); and the feedback data and the medical multimedia data are displayed simultaneously on the display device of the smartglasses (as described in claim 18) (Shakil, paragraph [0029], [0054], and [0056]; Paragraph [0029] teaches that the computing device 600 (i.e., smartglasses) with the mobile provider interface 110 allows a provider to summon information from one or more sources, and to receive a response (e.g., at the computing device).  The sources can be electronic databases, scheduling systems and tools, electronic information sources (e.g., Wikipedia, PUBMED, UPTODATE, EPOCRATES), and electronic health records (i.e., medical multimedia data), can be mediated by a scribe operating at a scribe cockpit 120.  In variations, the response can be provided and/or rendered at a display of a computing device 600 accessible by the provider during interactions with the patient (i.e., displaying the medical multimedia data on the display of the provider’s smartglasses), and/or during review of content generated by the scribe (i.e., displaying feedback data that is transmitted from the third party device).  Further, paragraph [0054] discloses that the scribe tools can also enable a scribe (i.e., a third party) to provide real time and/or delayed feedback to the provider regarding aspects of the interactions with the patient (e.g., bedside manner comments) to improve performance.  Since the feedback can be provided to the provider’s computing device in real time, this disclosure is interpreted as being the equivalent of providing the feedback data simultaneously with the other health information from various source described in paragraph [0029] (i.e., the medical multimedia data).).
	The motivation and rationale to modify the system and method for augmenting healthcare-provider performance taught by Shakil, in view of Doo, described in the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 16,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of claim 10 (which claim 16 depends on), as described above.
		- Shakil further teaches a method, wherein:
- the medical multimedia data comprises a video and the feedback data comprises an annotation (as described in claim 16) (Shakil, paragraphs [0048] and [0057]; Paragraph [0048] teaches that at Block S210, the request can be received from a provider who is wearing a computing device (e.g., Google Glass) capable of receiving audio and video signals from the point of view of the provider (i.e., the medical multimedia data comprises a video).  Paragraph [0057] teaches that the communication that is transmitted back to the provider from the scribe in Block S240 (i.e., the feedback data from the third party device) can be annotated with notes provided by the scribe (e.g., annotations regarding confidence in the accuracy of information documented by the scribe, annotations to highlight pertinent portions of the set of interactions, etc.) (i.e., the feedback data comprises an annotation received via inputs to the third party device).).
	The motivation and rationale to modify the system and method for augmenting healthcare-provider performance taught by Shakil, in view of Doo, described in the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Shakil et al. (Pub. No. US 2014/0222526); as modified in view of Doo et al. (Pub. No. US 2017/0042631), as applied to claim 1 and 10 above, and further in view of:
		-  Mahaffey et al. (Pub. No. US 2011/0047033).

	Regarding claims 6 and 12,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of: claim 1 (which claim 6 depends on); and claim 10 (which claim 12 depends on), as described above.
		- The combination of: Shakil, as modified in view of Doo, does not explicitly teach a system and method, wherein:
			- at least the portion of the medical multimedia data is converted into a compatible form associated with an operating system of the third party device (as described in claim 6); and the medical multimedia data is converted into a compatible form associated with an operating system of the third party device prior to transmission to the third party device (as described in claim 12).
		- However, in analogous art of systems and methods for transferring and converting data between two sources, Mahaffey teaches a system and method, comprising:
			- at least the portion of the medical multimedia data is converted into a compatible form associated with an operating system of the third party device (as described in claim 6); and the medical multimedia data is converted into a compatible form associated with an operating system of the third party device prior to transmission to the third party device (as described in claim 12) (Mahaffey, paragraphs [0088] and [0089]; Paragraph [0089] teaches that once the user has chosen what to transfer, the server queues commands to be sent to the destination device, indicates for the destination device to connect to the server, and transmits the commands to the device when the device connects 1805.  In an embodiment, data is converted before it is transmitted to the device i.e., converting the medical multimedia data prior to transmission to a third party device).  Further, paragraph [0089] teaches that if the devices run incompatible operating systems, the server may convert the data to make it compatible with the destination device (i.e., converting the medical multimedia data into a compatible form associated with an operating system of the third party device).  Paragraphs [0088] and [0089] teach that this feature is beneficial, because it provides for easier migration of data from device to another device in situations where the data is supported by transmitting device in its native format, but is not supported by the destination device in the native format.  Paragraph [0088] teaches that the data may be converted into format that is supported by the destination device in order for the destination to be able to properly handle the data.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for transferring and converting data between two sources at the time of the effective filing date of the claimed invention to further modify the system and method for augmenting healthcare-provider performance taught by Shakil, as modified in view of Doo, to incorporate a step and feature directed to converting data into a format that is supported by the destination device prior to transmitting the data to the destination device, as taught by Mahaffey, in order to provide for easier migration of data from one device to another device in situations where the data in its native format is supported by the transmitting device, but the data in its native format is not supported by the destination device. See Mahaffey, paragraphs [0088] and [0089]; see also MPEP § 2143 G.

	Regarding claim 13,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of claim 10 (which claim 13 depends on), as described above.
		- The combination of: Shakil, as modified in view of Doo, does not explicitly teach a method, wherein:
			- the feedback data is converted into a compatible form associated with an operating system of the smartglasses.
Mahaffey teaches a system and method, comprising:
			- the feedback data is converted into a compatible form associated with an operating system of the smartglasses (Mahaffey, paragraphs [0088] and [0089]; Similar to the analysis described in the obviousness rejection of claims 6 and 12 above, paragraph [0089] teaches that once the user has chosen what to transfer, the server queues commands to be sent to the destination device, indicates for the destination device to connect to the server, and transmits the commands to the device when the device connects 1805.  In an embodiment, data is converted before it is transmitted to the device 1804 (i.e., converting the feedback data in a format that is compatible with the smartglasses prior to its transmission to the smartglasses).  Further, paragraph [0089] teaches that if the devices run incompatible operating systems, the server may convert the data to make it compatible with the destination device (i.e., converting the medical multimedia data into a compatible form associated with an operating system of the smartglasses).  Paragraphs [0088] and [0089] teach that this feature is beneficial, because it provides for easier migration of data from device to another device in situations where the data is supported by transmitting device in its native format, but is not supported by the destination device in the native format.  Paragraph [0088] teaches that the data may be converted into format that is supported by the destination device in order for the destination to be able to properly handle the data.  NOTE: Examiner notes that the claim limitation described in claim 13 is similar to the limitation described in claim 6 and 12, except the destination device is the smartglasses in claim 13 and the destination device is the third party device in claims 6 and 12.  Since the concept of converting data into a generic, “compatible format” with the operating system of a destination device in claims 6, 12, and 13 is similarly recited in those claims, the disclosure of Mahaffey is interpreted as teaching this concept, regardless of the type destination device.).
	Therefore, similar to the motivation and rationale for modifying the combination of: Shakil, as modified in view of: Doo and Mahaffey, described in the analysis of the obviousness rejection of claims 6 and 12 above, it also would have been obvious to one of ordinary skill in the art of systems and methods Shakil, as modified in view of Doo, to incorporate a step and feature directed to converting data into a format that is supported by the destination device prior to transmitting the data to the destination device, as taught by Mahaffey, in order to provide for easier migration of data from one device to another device in situations where the data in its native format is supported by the transmitting device, but the data in its native format is not supported by the destination device. See Mahaffey, paragraphs [0088] and [0089]; see also MPEP § 2143 G.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Shakil et al. (Pub. No. US 2014/0222526); as modified in view of Doo et al. (Pub. No. US 2017/0042631), as applied to claims 10 above, and further in view of:
-  Gross (Pub. No. US 2015/0236859).

	Regarding claim 11,
		- The combination of: Shakil, as modified in view of Doo, teaches the limitations of claim 10 (which claim 11 depends on), as described above.
		- While Shakil discloses a system and method, which incorporate security provisions, such as encryption over-the-wire (“in transit”) (see Shakil, paragraph [0017]), the combination of: Shakil, as modified in view of Doo, does not explicitly teach a method, wherein:
			- the medical multimedia data prior is encrypted prior to transmission of the medical multimedia data to the third party device (as described in claim 11).
		- However, in analogous art of medical systems and methods for controlling access to clinical data that is analyzed by remote computing devices, Gross teaches a system and method, wherein:
the medical multimedia data prior is encrypted prior to transmission of the medical multimedia data to the third party device (as described in claim 11) (Gross, paragraph [0020]; Paragraph [0020] teaches that clinical data is encrypted before it is transmitted from the healthcare system or provider 12 to the remote computing resource 14 (i.e., encrypting medical data prior to transmitting it to a remote third party device).  Paragraph [0020] also teaches that this encryption feature is important, because the communicated clinical data is protected during its transmission, which is required by federal and state laws.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for controlling access to clinical data that is analyzed by remote computing devices at the time of the effective filing date of the claimed invention to further modify the method for augmenting healthcare-provider performance taught by Shakil, as modified in view of Doo, to incorporate a step and feature directed to encrypting medical data prior to transmitting it another device, as taught by Gross, in order to protect clinical data during its transmission and comply with federal and state laws. See Gross, paragraph [0020]; see also MPEP § 2143 G.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686